Supreme Court of Florida
                                  ____________

                                  No. SC12-437
                                  ____________

                  R. J. REYNOLDS TOBACCO COMPANY,
                               Petitioner,

                                        vs.

                            MELBA SHERMAN, etc.,
                                Respondent.

                                [February 27, 2014]

PER CURIAM.

      We initially accepted review of the decision in R.J. Reynolds Tobacco Co. v.

Sherman, 79 So. 3d 887 (Fla. 4th DCA 2012), a per curiam affirmance citing to

R.J. Reynolds Tobacco Co. v. Brown, 70 So. 3d 707 (Fla. 4th DCA 2011), because

we accepted jurisdiction in Brown based on express and direct conflict. We have

since discharged jurisdiction in Brown. Therefore, there is no basis to exercise

jurisdiction in this case. Accordingly, we hereby discharge jurisdiction and

dismiss review.

      No motion for rehearing will be entertained by the Court. See Fla. R. App.

P. 9.330(d)(2).
      It is so ordered.

POLSTON, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, LABARGA,
and PERRY, JJ., concur.

Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      Fourth District– Case No. 4D09-2472

      (Broward County)

Gordon James III and Eric L. Lundt of Sedgwick LLP, Fort Lauderdale, Florida;
Gregory G. Katsas and Charles R. A. Morse of Jones Day, Washington, DC,

      for Petitioner

Robert S. Glazier of Law Office of Robert S. Glazier, Miami, Florida; Adam Trop
of Trop & Ameen, P.A., Hollywood, Florida; Gary M. Paige of Law Office of
Gary M. Paige, Coral Gables, Florida; and Alex Alvarez of The Alvarez Law Firm,
Coral Gables, Florida,

      for Respondent




                                       -2-